       CASE 0:19-cv-01382-MJD-HB Document 45 Filed 04/17/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

                                                )          COURT MINUTES – CIVIL
Anita Fisher, on behalf of herself              )         BEFORE: HILDY BOWBEER
and others similarly situated,                  )          U.S. MAGISTRATE JUDGE
                                                )
                      Plaintiff,                )   Case No:            19-cv-1382 (MJD/HB)
                                                )   Date:               April 17, 2020
                                                )   Courthouse:         Saint Paul
v.                                              )   Courtroom:          Conference Bridge
                                                )   Recording:          None
Seterus, Inc. and Nationstar Mortgage,          )   Time Commenced:     8:30 AM
LLC,                                            )   Time Concluded:     8:39 AM
                                                )   Time in Court:      9 Minutes
                      Defendants.               )
Hearing on:   STATUS CONFERENCE
APPEARANCES:
       Plaintiff:     Scott Harris, Edward Maginnis, Michelle Looby
       Defendant:     Brian A. Kahn, R. Locke Beatty
PROCEEDINGS:
              In Person
              By telephone
Other Remarks:
        Counsel updated the Court on the parties’ progress in discovery. They do not currently
anticipate any issues that will require the Court’s intervention. They also reported that a
settlement conference would not be productive at this time, as the parties intend to explore
possible global resolution of this and related cases with a private mediator. The Court will hold
another status conference by telephone with counsel at 8:30 a.m. CDT on August 26, 2020.
Counsel should meet and confer and file a joint update letter, including whether any mediation
has been scheduled or held, on or before August 24, 2020. The letter should also provide the
names of counsel who will participate on the call. If there is information regarding the status of
mediation and settlement efforts that the parties wish to keep confidential, the parties may submit
that additional information in a joint email to chambers. The Court will circulate conference
bridge instructions in advance of the call.


                                                                     s/ Judith M. Kirby
                                                                          Courtroom Deputy
